 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetro Pants Mfg. Co.andAmalgamated ClothingWorkers of America,AFL-CIO. Cases 5-CA-4183, 5-CA-4393, and 5-RC-6363August 27, 1970DECISION, ORDER, AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND MCCULLOCHOn March 9, 1970, Trial Examiner Max Rosenbergissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in certainunfair labor practices within the meaning of theNational Labor Relations Act, as amended, and rec-ommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision.The Trial Examiner also found that theRespondent had not interfered with the election heldamong certain employees of the Respondent, andrecommended that the results be certified. Thereafter,theGeneral Counsel and the Charging Party filedexceptions to the Trial Examiner's 'Decision and sup-porting briefs, and the Respondent filed a brief inanswer thereto.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby adopts as its Order the Recom-mended Order of the Trial Examiner, and ordersthat the complaint herein be, and it hereby is, dis-missed in its entirety.IT IS FURTHER ORDERED that the objections inCase 5-RC-6363 be, and they hereby are, overruledin their entirety.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes has not been cast for Amalgamated ClothingWorkers ofAmerica,AFL-CIO,and that said labororganization is not the exclusive representative of theemployees in the appropriate unit,within the meaningof Section 9(a) of the NationalLaborRelations Act,as amended.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAX ROSENBERG, Trial Examiner: With all parties repre-sented, this consolidated proceeding was tried before meinHarrisonburg, Virginia, on August 26, 27, 28, 29, andOctober 8, 1969, on an amended complaint of the GeneralCounsel of the National Labor Relations Board and ananswer filed thereto by Metro Pants Mfg. Co., herein calledthe Respondent.' Joined with the complaint are objectionsto an election conducted by the Board in Case 5-RC-6363 among an appropriateunitof Repondent's employeesonMay 9, 1968, which were lodged by AmalgamatedClothingWorkers of America, AFL-CIO, herein calledtheUnion, and which the Regional Director for Region5consolidated for hearing with Cases 5-CA-4183 and5-CA-4193. At issue is whether Respondent violated Section8(a)(1) of the National Labor Relations Act, as amended,by certain conduct to be detailed hereinafter, and whetherthe foregoing alleged acts of misconduct by Respondentwhich antedated the election, and which generally findtheir parallel in the Union's Objections to the aforemen-tioned election, so interfered with the employees' freedomof choice as to require a second vote. All parties wereafforded full opportunity to present evidence, to examineand cross-examine witnesses, to argue orally at the closeof the hearing, and to file briefs. Oral argument was waivedby all parties. Briefs have been received from the GeneralCounsel, the Respondent, and the Union, which have beenduly considered.'Upon consideration of the entire record, including thebriefsfiledwithme, and upon my observation of thedemeanor of each witness while testifying, I hereby makethe following:'The consolidatedcomplaint,which issued on August13, 1969, isbased upon charges filed and served on August 28, 1968,andMay8, 1969, respectively'The GeneralCounsel's unopposed motionto correctthe transcriptin minor respects isherebygrantedIn a posthearing motion, counsel for the Respondent moved the TrialExaminer for permission to alter page 133 of the record which contains thetestimony of General Counsel'switnessMildred Juanita NixonWhile theGeneral Counsel filed no opposition to the procedural request, counsel forthe Union objected on the primary ground that such alteration would changethe purport of Nixon's testimony In my opinion, the requested alterationwould operate to better illuminate her confused testimony as it now appearsin the record The motion is granted185 NLRB No. 50 METRO PANTS MFG COFINDINGSOF FACT AND CONCLUSIONSITHE BUSINESS OF THE EMPLOYERRespondent is, and at all times material herein, has beena partnership located in Harrisonburg and Bridgewater,Virginia, where it is engaged in the manufacture and sale ofmens' and boys' pants During the annual period materialto these proceedings, Respondent sold and shipped goodsvalued in excess of $50,000 from its Harrisonburg andBridgewater plants directly to points located outside theCommonwealth of Virginia The complaint alleges, theanswer admits, and I find that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.iiTHE LABOR ORGANIZATION INVOLVEDIt is undisputed and I find that the Union is a labororganization within the meaning of Section2(5) of the Act.tilTHE ALLEGED UNFAIR LABOR PRACTICESA TheContentionsThe complaint alleges that Respondent, by its supervisorsand agents, violated Section 8(a)(1) of the Act by thefollowingmisconduct (a) On or about April 7, 1968,'PlantManager Nat DeLeo interrogated employees atRespondent's Bridgewater, Virginia, plant, concerning theirunion activities, and threatened to discipline them if theysupported the Union in its organizational campaign; (b)inApril, Supervisor and Agent Bonnie Alger interrogatedemployees regarding their activities on behalf of the Union;(c) on or about April 18, Supervisor Arelia Sterling threat-ened to discharge employees and to terminate businessoperations at the Bridgewater plant in reprisal for theirunion proclivities, and on or about May 2, threatenedthe Bridgewater employees with loss of insurance benefitsif they selected the Union as their bargaining agent, (d)inMay, Supervisor Earnest Shifflett threatened employeesat Bridgewater with loss of vacation benefits if they support-ed the Union and, on or about May 6, questioned employeesat this installation concerning their union sympathies, (e)on or about May 2, Supervisor Ruth Nutter warned employ-ees at the Harrisonburg plant that they would suffer theloss of health and hospital insurance if they engaged inunion activities and, in April, interrogated them regardingtheir efforts on behalf of the Union, (f) on or about May2, Supervisors Dorothy Smallwood and Hattie Lilly threat-ened the Harrisonburg work complement with loss of exist-ing health and hospital benefits if it embraced the union'scause; (g) on or about April 18, President Milton Winogradthreatened to discharge Bridgewater employees and closethat facility in repnsal for their union activities and, inApril, interrogated employees at this plant regarding theunion sympathies and the collective desires of other employ-'Unless otherwise indicated,all dates herein fall in 1968493ees; (h) on or about May 9, Plant Manager Cass Rutkiewiczpromised employees at the Harrisonburg operation addition-al paid holidays if they voted against union representationand, in April, questioned employees about their union activi-tiesand threatened them with reprisals for engaging insaid activities; (i) on or about May 9, Respondent disseminat-ed literature threatening employees at both plants withthe forfeiture of health and hospital insurance in an effortto dissuade them from selecting the Union as their represent-ative and, in April, paid and otherwise assisted employeesin the dissemination of antiunion literature, and, (1) betweenMay 27, 1969 and April 2, 1969, Attorneys Henry C.Clark,W Stephen Bradshaw, Lewis F Jolly, and WilliamR. Smith, and Investigator LWayne Harper, all agentsof Repondent, interrogated employees at both plants con-cerning their union inclmations.4 For its part, the Respond-ent generally denies the commission of any labor practicesbanned by the Statute, and urges that the election resultsshould stand.B Procedural BackgroundOn March 26, the Union filed a petition with the Boardin Case 5-RC-6363 seeking an election among all productionand maintenance employees, including shipping, receivingemployees and truckdrivers employed at Respondent's plantsinHarrisonburg and Bridgewater, Virginia. The electionwas conducted on May 9 The resultant tally of ballotsshowed that, of approximately 708 eligible voters, 315 castballots for and 361 voted against the Union Seventeenballotswere challenged, a number insufficient to affectthe results of the election. Two ballots were void.Thereafter, onMay 16, the Union filed Objections toConduct of Election and to Conduct of Employer AffectingtheResults of the Election. In his Report on Objectionsfiled on August 8, the Regional Director found that certainof the Union's objections raised substantial and materialissues of fact which could best be resolved by a hearingthereon ` On September 5, the Union filed exceptions totheDirector's reportwith the Board and, on October31, that tribunal expanded the area of inquiry in its OrderDirecting Hearing.' In the meantime, and on August 28,theUnion filed unfair labor practice charges with the'At the hearing, the General Counsel moved to dismiss par 6(h)of the complaint which alleged that "On or about May 1968, SupervisorEunice Zuka, at the Harrisonburg plant, threatened employees with lossof employment in reprisal for their activities on behalf of the UnionWithout opposition, the Trial Examiner granted the motion'The Director recommended that a hearing be held on Objection3, dealing with the alleged acts of interrogation by Plant Manager NatDeLeo and Supervisor Earnest Shifflett,and Shifflett'salleged threatof curtailment of, vacation benefits, Objections 4 and 10 relating toPresident Milton Winograd's speech of April 18 to Bridgewater employees,and remarks attributed to Areha Sterling,Earnest Shifflett,and EuniceZuka, and, Objection 5, insofaras itconcerns the alleged offer by PlantManager Cass Rutkiewicz of an extended Memorial Day holiday foremployees He further recommended that the remainder of the Union'sobjections be overruled in their entirety Inasmuch as I have, on theGeneral Counsel'surging,dismissed the complaint wherein it allegesZuka's conduct as violative of the Act, which conduct finds its parallelinObjections 4 and 10, 1 deem that aspect of the objections mootedand I shall make no findings with respect thereto 494DECISIONSOF NATIONAL LABOR RELATIONS BOARDBoard asserting that, since March 14, the Respondent hadunlawfully refused to bargain with the Union in violationof Section 8(a)(5) of the Act, and the Respondent otherwiseinterfered with, restrained, and coerced employees in contra-vention of Section 8(a)(1)On December 6, the Directorapprised the Union that he would not issue a complainton the Section 8(a)(5) allegation because, in his judgment,itlackedmeritThereafter, the Union filed an appeal ofthe Director's action in this regard with the General CounselinWashington, D.C. On December 27, the General Counseladvised that the appeal had been taken under advisement.On March 17, 1969, an agent of the Board informedRespondent that he had been directed to pursue a furtherinvestigation of the alleged violation of Section 8(a)(5).and that he intended to interview all employees who hadsigned authorization cards for the Union to ascertain thevalidity of said documents. The Union's refusal-to-bargaincharge is still pendingC TheAlleged Misconduct1.Plant ManagerNat DeLeoAs indicated heretofore, the complaint alleges that, onor about April 7, DeLeo interrogated employees abouttheir union activities and threatened to discipline themif they supported the Union. Employee Roy Simmons,who worked in the pressing department at the Harrisonburgplant, testified that, approximately 3 weeks before the elec-tion of May 9, he was summoned to DeLeo's office bySupervisors Earnest Shifflett, Tommy Clayton, and CharlieWright.On direct examination by the General Counsel,Simmons stated that, upon arriving in DeLeo's office, thelatter remarked, "We don't give you two chances andthis is your last chance and we hear you've been threateningthese people " Simmons protested that he had not threatenedany workers with physical harm because of their unionadherence.When questioned as to whether DeLeo madeany mention of the Union in this conversation, Simmonsreplied, "I wouldn't want to say anything about that "On cross-examination, Simmons was shown a statementwhich he dictated at a union meeting on May 7. In thisstatement, he recited that "Approx 1 month ago whileIwas working Tommy Clayton and Earnest Shifflett toldme that Nat Deleo wanted to see me in the office. WhenIwent in Nat asked me how I was going to vote atthe election. I told him I didn't know and he told meitwas about time I was to make up my mind. He wenton to criticize my work. He accused me of threateninghim also. Something about beating him up on the street' In its Order, the Board directed that the hearing also include mattersraised in Objections 6, 8, 9 and 14, as well as the "supervisory ormanagerialstatus of Bonnie Alger" and "all incidents in which shewas involved " After presentation of his evidencerelating toObjection14, counsel for the Union moved to dismiss this Objection for failureof proof and the motion was granted Counsel for the Union also movedto abandon certain averments in Objection 6, which motionwas alsogranted, thusleaving viableonly the averment that Respondent provided"paid time before plant closing for employee members of [an HourlyEmployees']committeeto distribute on plant property, assisted by supervi-sors, antiunionleaflets," which is labeled Par 6(o) in the complaintHe finished by saying, 'One more time and I'm goingto take action."' In a marginal note, Simmons added that"Donnie Evans of the shipping department, Earnest Shifflett,Tommie Clayton, and Charlie Wright all supervisors werepresent [when] Nat DeLeo asked me how I was goingto vote" However, when pressed by counsel about thetruthfulness of this statement, Simmons confessed thatDeLeo didnotin fact ask how Simmons intended to votein the election, that he, Simmons, didnotrespond thathe had not yet made a voting choice; and, that DeLeodidnotcaution that it was time for Simmons to formulatean electoral judgment.Moreover, Simmons also admittedthat he told an untruth when he stated that his supervisorswere present when DeLeo asked him "how I was goingto vote."Juanelle Simmons, no relation to Roy, testimoniallyrecounted that, a few days prior to the election of May9,PresidentMiltonWinograd delivered an address to allthe employees at the Bridgewater plant in which "he wasspeaking about the benefits would be frozen if the unioncame in." At the conclusion of his talk, Juanelle engagedin a conversation with an employee seated behind herduring which the employee inquired as to what Winogradmeant by "freezing benefits." Juanelle proceeded to spellout her understanding of the phrase. The employee expresseddissatisfaction with her explanation, in consequence of whichboth sought out DeLeo and the matter was placed beforehim DeLeo thereupon escorted the two ladies to a bulletinboard which contained leaflets pertaining to an independentplant in Russellville, Alabama, where a labor organizationhad attempted to organize the employeesWhen questionedas to whether she recalled anything which DeLeo saidconcerning that plant, Juanelle replied, "Well, one particularthing he said, I don't remember exactly what the leafletsaid,but, it was something about they had three dayspaid vacation before but afterwards they only got oneor something like that. I'm not quite sure what the leafletsaid."DeLeo asked Juanelle, "How much do you make"on certain production items and she responded, "I makea dollar forty-five a hundred " DeLeo commented, "well,if the company and the union would negotiate, you mightget ninety-five cents."On cross-examination, Juanelle acknowledged that, inhis speech,Winograd mentioned that all benefits wouldbe frozen pending negotiations with the Union if it wonthe impending election. Juanelle also allowed as how DeLeotold her at the bulletin board that, in negotiations, Respond-ent"mightobtain a rate of ninety-five cents" from theUnion and not that, in negotiations, her ratewouldbelower.Finally, Shirley Smith testified that, prior to the electionand on April 3, DeLeo called her into his office. Smithbeckoned a friend,Wilma Eavers, to accompany heralthough Eavers had no apparent reason for auditing theensuing conversation.When the discussion commenced,DeLeo "told me that it was my fault that he had tofire BillyMesserly [Smith's bundle boy] because I constantlytalked to him about getting him to sign a union cardand talking union on company time and he had to transferhim to another job and he didn't work out on that jobso he had to let him go" Smith proclaimed that she METRO PANTS MFG CO495had not spoken with Messerly on company time "becauseIknow better"'Upon being asked whether DeLeo men-tioned anything about the Union in their colloquy, Smithstated that she could not recall.Queried whether she everhad any conversations with the plant manager regardingtheUnion,thewitness replied that"He has talked tome several times," but she then admitted that"Right offhandI don't recall,you know,just what was said"Smith conced-ed that she had been quite active in the union campaignby soliciting signed authorization cards from her fellowemployees,that it was well known throughout the plantinBridgewater that she was a union adherent,and thatDeLeo would have had no need to question her concerningher union sympathies"Because it was known by everybody."Moreover,Smith related that the entire content of herconversationwithDeLeo was embodied in a statementwhich she gave to a Board agent,and she conceded thatthere was nothing in that document to indicate that DeLeoposited any inquiries to her regarding the UnionThe General Counsel's and the Union's briefs are under-standably silent regarding DeLeo's alleged threats to andacts of interrogation respecting Roy Simmons,in lightof Simmons'flat denials that DeLeo ever mentioned thesubject of the Union during their conversation on April7 I find that the General Counsel has failed evidentiallyto establish any statutory wrongdoing by DeLeo on thisoccasion and I shall dismiss this aspect of the complaintWith respect to the incident testimonially reported byJuanelle Simmons, DeLeo testified that Respondent'sPresi-dentWinograd made a speech to the employees a fewdays before the election in which he referred to "frozenbenefits"and that,following the address,Juanelle andemployee Wagner approached DeLeo to inquire about themeaning of this phrase, and more specifically the meaningof the word"negotiating."DeLeo accompanied the womento a nearby bulletin boardUsing Simmons' piece rateas an example, which approximated$1.40 or $1.45 perhundred items,DeLeo stated that"if this for any reasonwas not a correct figure or if a change'had to be madetomake this the correct price for this particular operationitissubject to negotiation either upward or downward.I think I mentioned to her that if her operation happenedto be a high paying price and there was an increase ofapproximately$1.65 or $175 ordecrease to $1 10 or 95ta hundred it was done by negotiation."DeLeo adamantlydenied that he told Juanelle or Wagner that their piecerateswould be cut in the event the Union was selectedas their bargaining agent.As Juanelle Simmons admitted that DeLeo told her that"if the company and the union would negotiate, youmightget ninety-five cents,"and that DeLeo did not announcethat,in negotiations,her ratewouldbe reduced, I creditDeLeo's testimony and find that he did not threaten thatpiece rates would be lowered in consequence of a unionvictory at the polls. I shall therefore dismiss this avermentfrom the pleadings.'in answer to a question on cross-examination as to whether DeLeohad accused her of pressing Messerly to execute a union card, sheretorted that "This was not true because I knew better than to doanything like that" on company timeIn his testimony,DeLeoplaced his conversation withShirley Smith as occurring in November or December 1967,some 3 months prior to the discharge of Bundle BoyMesserly onMarch9He relatedthat hehad summonedsmith intohis officeto adviseher that hehad transferredMesserly to another job because the latter had complainedof harrassment by Smith who sought to obtain a signedunion card from him during working hours. DeLeo, whileadmitting that he warned Smith of possible disciplinaryaction if she persisted in these activities on company time,denied that he threatened to discipline her because of herunion allegiance.The General Counselcontends that DeLeo's ban onSmith's solicitation of union membership on company timeoffendedSection 8(a)(1) because"there is no evidence inthe record that Respondent at any time had instituteda no-solicitation rule, or had applied a no-solicitation rule,so that such discussions would be permissible."However,this contention is belied by the General Counsel's ownexhibit.Appendix 24 to theRegionalDirector'sReporton Objections,which counsel submitted into evidence, con-sistsof a notice which Respondentaffixedto its bulletinboards onApril 9 andwhich reads as follows:WE HAVE RECEIVED A COMPLAINT THATONE OF OUR EMPLOYEES HAS BEEN TALKINGTO AND EXERTINGPRESSUREON THE PEO-PLE DURING WORKING HOURS TO TURNTHEM AGAINST THE UNION TRYING TOORGANIZE THIS PLANT. IT IS A VIOLATIONOF METRO RULES TO HARRASS, COERCE,THREATEN OR EXERT PRESSURE ON ANYONEDURING WORKING TIME; WHETHER FOR ORAGAINST THE UNION EVERY EMPLOYEE HASTHE RIGHT TO OPENLY EXPRESS OPPOSITIONTO AND OPINIONS OF A UNION SO LONGAS THIS ISDONE ON THEIR OWN TIME ANDDOES NOT INTERFERE WITH THE RIGHTS OFOTHER EMPLOYEES. EMPLOYEES ENGAGEDIN THIS TYPE OF ACTIVITYEXPRESS THEIROWN VIEWS WHICH ARE NOT NECESSARILYTHE VIEWS OR POSITIONS OF METRO MAN-AGEMENT [Emphasissupplied ]METRO PANTS COMPANYBy: /s/ Milton M WinogradMoreover,Smith,by her own admission,"knew better"than to solicit for the Union during working hours. Insum, I find that Respondent did not violate the Statuteby DeLeo'scomments to Shirley Smith.I therefore overrule Objection 3 insofar as it charges DeLeowith preelection misconduct.2. Bonnie AlgerThe General Counsel maintains that Bonnie Alger, actingeither as a supervisor or a nonsupervisory agent of Respond-ent, coercively interrogated employees at the Bridgewaterplant during April and thereby violated Section8(a)(1).It isundisputed and I find that, in 1966, a deceasedpartner in Respondent decided to undertake cafeteria opera-tions in the plant and Donald (Donnie) Evans, the shipping 496DECISIONSOF NATIONALLABOR RELATIONS BOARDmanager at that time, was also designated as cafeteriamanagerIn order to operate the facility, Evans culledthe personnel records and noted that Alger, an employeewho worked on a piece rate basis in the sewing room,had previously been employed as a cafeteria worker forHoward Johnson restaurants. Evans approached Alger andoffered the cafeteria position to her and it was acceptedConcurrently, Evans hired a new employee named EulaEstis to work with Alger Sometime thereafter, arrangementswere made by Evans for Ramona Rummel and anotherproduction employee to assist in the lunchroom duringtheir meal breaks in return for a free lunchIt is also uncontroverted and I find that, following hertransfer to the cafeteria, Alger's piece rate basis of remunera-tionwas converted to an hourly rate and thereafter shereceived a guaranteed weekly salary computed on the latterbasis.Alger's duties in the lunchroom consisted of manningthe cash register, and, in cooperation with Estis, peelingpotatoes tomake french fries, inserting frankfurters inbuns, opening canned soups and heating them for consump-tion, cleaning the cafeteria after its use, and dispensingfoodAt the conclusion of the work day, Evans or hissecretary removed the cash draw from the register andaccounted for the daily receipts which were retained byhim. It stands uncontradicted on this record and I findthat Alger has no authority to hire, discharge, or disciplineemployees, or effectively to recommend such action; thatshe cannot transfer, layoff, recall, or promote employees,or grant time off or reprimand them, and that she doesnot attend supervisory meetings and cannot park her vehiclein spaces at the plant reserved for supervisors. Like Estis,who concededly is an employee, Alger is authorized tosign for cafeteria deliveries and may reorder food itemswhen stocks are low, but only to a level prearranged byEvans, and she may not independently pledge Respondent'screditAlthough Alger posted a little sign on the cafeteriadoor characterizing her as the "manager" for a limitedperiod of time, thissignwas fabricated by a "Dymo"punch gun which was equally available to other employeesin the plant for their personal use.Ramona Hummel testified that, a few weeks before therepresentation election, she had finished serving customersand was preparing to have her repast when Alger "askedme if I was for the Union." Hummell replied that shefavored that organization, whereupon Alger inquired intoher reasons for such adherence. After Hummel noted that"therewas to [sic] many things went on at the plantthat weren't right," Alger stated, "Well, if I make arrange-ments for you to talk to Mr. Winograd, will you talkto him?" Hummell answered, "I'd rather not...itwouldn't do any good because he wasn't out there allthe time and they didn't know everything that went on "A few days later, Evans approached Hummel's machineand told her that Winograd wished to see her in hisofficeUpon arriving in Winograd's quarters, and accordingtoHummel, the former "asked me what one of my com-plaintswas and why and I told him that my biggestone was for the Union because I wanted job security.Iwanted to know that when I come to work that morningthat I had a job when I went home that evening . and if Ihad to be off for any reasonable length of time, I wanted tomake sure I got my job back " Winograd then asked whatthe complaints of the other girls were, and Hummelresponded that this was none of her business and that ifWinograd desired to find out he should install a suggestionbox in the plant. Hummel conceded that at not time duringthis conversation did Winograd mention anything about theUnion or union activity, or question her as to who was foror against the Union in the plantIn his testimony, Winograd recalled that approximatelya month before the election he received a visit from HummelEither Evans and/or Alger had previously notified himthatHummel wished to speak to him At the outset ofthe meeting, Hummel expressed concern over her job securi-ty and Winograd assured her that she would enjoy thesame security as existed in the past He was firm in hisdenial that the subject of the union's campaign was dis-cussed, a fact which Hummel corroborated in her testimonialutterances.Unaccountably, Alger was not summoned as a witnessin this proceeding and, therefore, Hummel's testimonyregarding Alger's interrogation regarding her union sympa-thies stands undeniedHowever, even though, as I hereindo find that this questioning occurred as Hummel reported,I am not convinced that Respondent should be held account-able for Alger's conduct. As chronicled above, Alger pos-sessed none of the indicia of supervisory authority enumerat-ed in Section 2(11) of the Act. She received and dispensedmonies, as would any cafeteria cashier, and performedthe same menial tasks as did Estis in peeling potatoes,cleansing the area, and preparing and dispensing food.Clearly, any directions which Alger might have given toher cafeteria cohorts were purely routine in nature anddid not involve the utilization of independent judgement.Accordingly, I find and conclude that Alger was not asupervisor in the statutory sense at the times materialhereinNor am I convinced that Respondent had investedher with agency status, as the General Counsel arguesIn support of his argument, counsel points to the factthat Alger placed a sticker on the cafeteria door proclaimingher as the "manager," that she ordered large quantitiesof food, and that she "evidently arranged for an interview"betweenHummel and Winograd. It is undisputed thatother employees could and did utilize a printing punchto fabricate various signs, and there is nothing in thisrecord to demonstrate that the sign which Alger perfectedwas mandated or condoned by Respondent In fact, Evans'testimony is undisputed that the sticker was removed aftera brief appearance on the cafeteria doorNor is thererecord evidence that Alger "ordered" vast qualtities offood, as heretofore noted Finally, I am not convincedthat Alger's suggestion, made to Hummel, that she arrangefor an interview with Winograd, portrays anything morethan Alger's concern for the fears of a fellow employeeconcerning her future terms and conditions of employmentin the event of the plant's unionization 8 I shall therefore'The General Counsel and the Union also emphasize that Algerserved as the "secretary" of the "Hourly Employees" committee, and,that,by occupying this position, she thereby served as an agent ofRespondentHowever, as noted elsewhere in this Decision, both ofthese advocative parties abandoned any contention that the committeewas either nurtured by Respondent, or in any way harbored by it METRO PANTS MFG. CO497dismissthe complaint insofaras it allegesthat Respondentviolated Section 8(a)(1) by the conduct of Bonnie Alger,and I shall also overrule the Union's objection which pertainsto her activities as a basis for upsetting the election.For the sake of chronology, it might be well at thisjuncture to consider the propriety of Winograd's conductduring his meeting with Hummel Paragraph 6(n) of thecomplaint charges that Winograd unlawfully interrogatedemployees at the Bridgewater installation regarding theirunion sympathies and those of other employees The GeneralCounsel advises that this allegation has reference to Wino-grad's conversation with Hummel before the election. Wino-grad testified that the did not summon Hummel to hisoffice on this occasion and there is nothing in the latter'stestimony which convincingly refutes this avermentWino-grad further testified that at no time during his discussionwithHummel was the subject of the Union broached,and Hummel's testimony is patently corroborative of Wino-grad's in this regard. Accordingly, I fail to perceive inwhat manner the General Counsel has established that"PresidentWinograd interrogated employees concerningtheir union sympathies and the union sympathies of otheremployees." In the absence of probative evidence on thisissue,Ishalldismiss the allegation from the pleadings.The companion phase of the Union's objection is alsooverruled.(3)3.Theinterrogation of Respondent's employeesby Clark,(4)Bradshaw,Jolly, Smith,and Harper(5)The complaint charges that, between March 27 and April2, 1969, Attorneys Henry C. Clark, W Stephen Bradshaw,Lewis F Jolly, and William R. Smith, in addition toInvestigatorLWayne Harper, acting as Respondent'sagents, illegally interrogated employees concerning theirunionsympathies, affiliations, and activities.'At the hearing, the General Counsel and Respondentstipulated that, between the aforesaid dates, the namedindividuals undertook to interview all employees at Respond-ent'splants in Harrisonburg and Bridgewater who hadbeen employed on March 13, the date on which the Unionmadeits initialdemand for recognition. A total of 561employees were privately and individually interviewed byone of the aforementioned individuals Employees werereleased from their normal duties by their respective supervi-sors,who instructed them to report to the interviewingroom, and the interviews lasted approximately 10 minuteseach. With some minor variations, an interview was normallyconducted according to a standard format hereafter set forth-My name is, I am an attorneywith Clark &Bradshaw who are attorneys for Metro Pants CoAs you know, an election was held on May 9,1968, to determine if the employees wished to selectAmalgamated Clothing Workers Union as their bar-'This allegation of the complaint is the onlyone whichdoes notfind its parallel in theUnion'sobjections to the election Because ofchronology,this alleged misconduct could not, of course, haveaffectedthe results of the electiongaining agentA majority of the employees did notvote for the union.After the election the union filed objections to theelection and has also filed unfair labor practice chargesagainstMetro Pants Company. Agents of the NLRBhave made investigations of the various objections andcharges and we are now advised that NLRB agentsintend to investigate the facts surrounding the signingof union cards by various Metro employees.In preparation of the defense of Metro on thesecharges we would like to ask you several questions,but first we want you to clearly understand that(2)This statement is given in the presence ofBefore I gave this statement and before he asked me anyquestion, Mr.- advised me that he worked for lawyersofMetro Pants, that he was investigating an unfairlabor practice charge which had beenfiledagainstMetroPantsbefore the National LaborRelations BoardinCase No. 5-CA-4183; that I was not requestedto answer any questions or make any statements ifIdid not choose to do so; and that there wouldbe no reprisals or other actions taken against meby Metro Pants because of any answers that I mightgive to the questions or because of any statementthat I may make, regardless of the contents of suchstatementMy mailing address isIwas employed at Metro Pants on,196-, andI am still employedDuring the year 196 _ , I did (did not) sign a(card) (petition) (paper) which pertained to Amalgamat-ed Clothing Workers Union, the document referredto was signed by me on or about ,196-(6)At or before I signed the document referred to aboveIwas told the following about the document-Subscribed and sworn to before me thisday of March, 1969.Employees were requested to sign the completed statementbut were not required to do so. Approximately 50 refusedto give or sign a statement; approximately 65 gave statementsbut refused to sign, and approximately 435 gave and signedthese statements.The General Counsel called to the stand several employeeswho testified regarding their interviews by Respondent'sattorneys and investigator However, in their briefs, neitherthe General Counsel nor the Union seriously contend thatthe interrogators departed from the above-stipulated formatbut, rather, they rely upon the content of the questionnaireto support their thesis of illegality 10 Additionally, the Union10In his brief,theGeneral Counsel observed that "While AttorneyClark varied from the text of the preparedform in makingthe interviewswhich he conducted personally, other interrogators followed the formrecited inthe stipulation"BeatriceGums was the only witnesssummonedby the General Counsel to report on Clark's interrogatory tactics Aftercareful review,Ican divinenothing from her testimony which wouldsubstantiate counsel's observationthat Clark deviated fromthe preparedform whenhe questionedGums, and, I would note,counsel has notdirected my attentionto any supportive evidence in this regard 498DECISIONSOF NATIONALLABOR RELATIONS BOARDargues that the questioning exceeded the permissible boundsof inquiry because the Board's Regional Office had notfiled a complaint against Respondent alleging a violationof Section 8(a)(5) of the Act by unlawfully refusing tobargainwith that labor organization I first turn to atreatment of the Union's alternate argumentAs heretofore chronicled, the Union filed charges againstRespondent claiming that the latter had unlawfully rejectedthe union's demand for recognition on March 14. Thesecharges were investigated by the Regional Office and weredismissed on December 6 as lacking in merit The Unionappealed the dismissal and, on December 27, the GeneralCounsel of the Board advised the parties that the appealhad been taken under advisement On March 17, 1969,the Board informed Respondent that a renewed investigationof the charges had been undertaken and that it intendedto interrogate the signatories of union authorization cardsto determine their authenticity. Respondent's agents under-took their questioning betweenMarch 27 and April 2,1969At this late date, those charges are still hangingover Respondent's headIn my opinion, it is sheer frivolity to assert that Respond-ent is legally entitled to prepare its defense to a refusal-to-bargain charge after a complaint has issued against it,but not after a charge has been lodged. Nothing uncoveredby the Trial Examiner's independent research even remotelysuggests the prevalence of such a restrictive decisionalapproach. The patent inequity which would arise fromthat approach is particularly highlighted in the instantproceeding.The refusal-to-bargain charge was filed onAugust 28, 1968, based upon an alleged transgression ofSection 8(a)(5) on March 14, 1968. Almost 2 years haveelapsed since the critical date of rejection. In these circum-stances, to thwart Respondent's inquiry into the validityof authorization cards executed years earlier would imposean intolerable burden upon it if, as is entirely possible,theGeneral Counsel should now or at some future datedecide to complain against the Respondent. Witnesses whohave signed cards which the Union utilized to supportitsclaim to majority status, as well as its unfair laborpractice charge, may have succumbed or removed themselvesfrom the locale, thereby impeding Respondent's ability toinvestigate the circumstances surrounding the executionof the designations.Moreover, Respondent should not beburdened by inadequacy of time in which to conduct itsinvestigation following issuance of a complaint particularlywhere, as here, 550 employees are involved." In short,I find no merit in the Union's alternate contentionWith regard to the major thrust advanced by the GeneralCounsel and the Union to pin statutory liability uponRespondent for the agents' interrogatories, the Board, inJohnnie's PoultryCo.,` announced the guidelines to beutilized in determining whether an employer's (or his legalagent's) interrogation of employees exceeded the boundsof permissible exploration. The Board did so by noting:" I would note that the complaint herein issued on August 13, andthe trial commencedon August 26" 146 NLRB 770In allowing an employer the privilege of ascertainingthe necessary facts from employees [to prepare itsdefense for trial of a case], the Board and courtshave established specific safeguards designed to mini-mize the coercive impact of such employer interroga-tionThus, the employer must communicate to theemployee the purpose of the questioning, assure himthat no reprisal will take place, and obtain his participa-tion on a voluntary basis, the questioning must occurein a context free from employer hostility to unionorganization and must not be itself coercive in nature;and the questions must not exceed the necessities ofthe legitimate purpose by prying into other union matters,eliciting information concerning an employee's subjectivestate of mind,or otherwise interfering with the statutoryrightsof employees. (Citations omitted)When anemployer transgresses the boundaries of these safe-guards, he loses the benefits of the privilege [At 775.Emphasis supplied.]Neither of the proponents of this litigation seemingly haveany quarrel with the introductory phases of the questionnaireor subparagraphs (1), (2), and (4). With respect to subpara-graph (3), although these litigants are not entirely in harmo-ny concerning the coercive impact of all of the alphabetizedsubsections contained therein, " the main brunt of theirattack is that the subsections sought to elicit "informationconcerning an employee's subjective state of mind" andhence offended the guidelines set forth by the Board inJohnnie's Poultry.Iam not convinced that the GeneralCounsel and the Union have sustained their challenge tothe legality of the questionnaire.The Respondent has been charged with unlawfully refus-ing to bargain with the majority representative of its employ-ees. To sustain a violation of Section 8(a)(5), it is incumbentupon the General Counsel to prove that the Union possessedamajority of delegations of bargaining authority, freelyobtained, validly signed, and timely dated. In defense ofthese charges, Respondent is lawfully entitled to show thatthe authorization cards were not dependable as valid designa-tions for that labor organization because they were derived,for example, through material misrepresentations to theemployees," or by acts of intimidation 15 To say, as dotheGeneral Counsel and the Union, that Respondent'sattorneys should be precluded from asking employees wheth-er they signed their cards because they feared the lossof their jobs, because of threats and other pressures, orbecause of their desire to rid themselves of the annoyanceof tandem solicitations would, in essence, foreclose a criticaland necessary inquiry, and thus deny to them the opportuni-ty of demonstrating that their client was not a wrongdoerbecause the Union had never in fact procured an uncoercedmajority of representational designations. So far as thisrecord stands, the attorneys did not seek to extract informa-" The Union contends that it was unlawful for Respondent's attorneysand investigator to pose the queries contained in subpar 3(a) through(g)The General Counsel does not claim that the question coveredby subpar 3(b) was proscribed" SeeTrend Mills, Inc,154 NLRB 143" SeePurity Foods, Inc (Sar-More Food Stores),150 NLRB 1523 METRO PANTS MFG CO499tion from employees concerning their "gripes" againstRespondent which led them into the Union's arms sothatRespondent could counteract and blunt the Union'sappeal by instituting attractive changes in wages and work-ing conditions If my interpretation of the underscoredlanguage inJohnnie's Poultryiscorrect,thisis the typeof conduct which the Board sought to interdict when itcautioned that the questions"must not exceed the necessitiesof the legitimate purpose by prying into other union matters"or must not be designed to elicit "information concerningan employee's subjective state of mind "The General Counsel can draw scant comfort fromTiltonTanning Corp."In that case, the employer had indulgedin a series of unfair labor practices found by the Boardprior to the interrogation of employees by a companyofficial In addition, the Trial Examiner, with Board approv-al,found that the assurance given to the employees thatthey were "free" to answer or not to answer the questionsposed was "vague." Moreover, the employees were notpermitted to observe what the inquisitor wrote on thequestionnaire. In the instant case, there is no dispute thatRespondent's employees were amply apprised of the purposefor the inquiries, were fully informed that their participationin the investigation was entirely voluntary and that noreprisals of any kind would be visited upon them regardlessof their answers, and were allowed to read their statementsbefore signing them. Furthermore, it seems clear that thequestions were not coercive in nature Finally, I have hereto-fore found that the questioning did not occur in a contextof illegal hostility to the UnionAccordingly, I find andconclude that Respondent did not violate Section 8(a)(1)of the Act by the interrogations conducted by Clark, Brad-shaw, Jolly, Smith, or Harper."4.Dissemination of literature relating to loss of health andhospital insurance benefits, and threats to curtail thosebenefitsThe complaintallegesthat, on May 9, immediately priorto the election, Respondent circulated literature to employeesat both plants which threatened them with loss of certainexisting health and hospital insurance benefits in reprisalfor engaging in activities on behalf of the Union. It furtheralleges that, onMay 2, Supervisors Arelia Sterling, RuthNutter,Dorothy Smallwood, and Hattie Lilly verballythreatened employees at those plants with a similar lossof benefits. The Union's Objection 4, consolidated for hear-ing herein,states in pertinent part:4.During the course of the pre-election campaignthe Employer by its agents and representatives threat-ened loss of employment, plant closing, cancellationof existing Blue Cross Insurance and Travelers Insur-ance Company plansimmediately upon the Union'selection.Objection 9, also consolidated herein, avers that:9 In the context of the prior threats of cancellationof Blue Cross and otherinsurancebenefits during"164 NLRB 1168." SeeMadison Brass Works, Inc,161 NLRB 1206the week preceding the election, the employer's distribu-tion, the morning of the election at both plants, ofa letter from Assistant Manager of Western Divisionof the Virginia Hospital Service Association, to theEmployer's President with bold faced comments includ-ing 'No matter what Unionsays-Blue Cross SaysNo!And They Know!' constitutes a threat and afalse and misleading statement to which the Unionhad no opportunity to reply.Inasmuch as these allegations and the objections raise sub-stantially the same core problem, they will be treated collec-tively here.It is undisputed and I find that, for a number of years,Respondent's employees have been covered by an insuranceprogram consisting of Blue Cross-Blue Shield group coveragewhich is coordinated with and implemented by major medi-cal insurance underwritten by the Travelers Insurance Com-pany. The plan is available to the employee and his familyfor which he pays half the cost with the Respondent bearingthe remainder Throughout its extensive campaign to orga-nize the employees at the Harrisonburg and Bridgewaterplants, the Union widely publicized its own insurance pro-gram which is carried by the union-owned AmalgamatedLife Insurance Company, Inc To bring this plan to theattention of the employees, the Union distributed brochuresentitled "Insurance and Retirement ProgramforACWAMembers in the Cotton Garment and Allied Industries."A major attraction of the program was that it is financedwholly by the employer through contributions based upona certain percentage of his payroll. Other attractive featuresprovide for surgical coverage up to $300, hospital benefitsup to $30 a day, and maternity benefits up to $200Becoming aware that the matter of insurance coveragehad assumed prime proportions as an issue in the electiondrive,Respondent dispatched a letter to its employees onApril 25 entitled "Hospitalization, Surgical, Sickness andAccident Benefits," which was accompanied by a compari-son of the benefits offered by the union plan and thosemaintainedby Respondent. In this letter, written over thesignature of PresidentWinograd, Respondent stated that"The union says all of these [benefits] will be free Let'ssee just what free means. A comparison of the unionplan with the Metro plan is enclosed Check and see whatyou have to lose on these benefits alone Under the Metroplan you pay about one-half of the cost.Butthe unionplan is free! Isn't your present planworth the differenceto you?"Mildred Eavers testified that, approximately a week beforethe election on May 9, a radio was turned on near herwork station and she overheard a paid advertisement spon-sored by the Union which dealt with the subject of BlueCrossinsuranceSupervisorAreliaSterlingwas presentWhen the announcement ended,and according to Eavers,"Mrs. Sterling said that if the Union got in that we wouldnot have Blue Cross."BeatriceGums worked at the Harrisonburg plant. Shetestified that, onMay 2, she engaged in a conversationwith Supervisor Ruth Nutter. Nutter approached Gums'machine and commented that"ifwe voted the union inon the day we voted that we wouldn't have no more 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlue Cross insurance " Gums remarked that she did notbelieve that this would happen, to which Nutter repliedthat "it would be dropped the day after we voted." Gumsopined that she could not understand how Blue Crossinsurancecould possibly be abandoned prior to the endof the month inasmuch as it had been paid up for themonth of May Nutter stated that program "would dustbe automatically cancelled right then" and the moniesrefunded to the employeesRuth Long was employed at the Harrisonburg plantunder the supervision of Dorothy Smallwood and HattieLilly.She averred that, once each month, a Blue Crossrepresentative would visit the plant to answer any questionswhich the employees might have about their coverage andthat the employees were free to make inquiries of himAbout a week before the election, she decided to askthe representative "if the Union won the election if Icould still keep my Blue Cross." Standing within earshotwere Smallwood and Lilly. Upon receiving Long's inquiry,the representative replied that "you couldn't carry BlueCross if you are in the Union plan" and that "If theUnion won the election, that I couldn't carry Blue Crossif I worked in a Union plant" because "the Union doeshave insurance and you couldn't carry Blue Cross too "Long then inquired whether she could maintain the BlueCross coverage privately and the representative respondedin the negativeAt this point, Lilly spoke up and said"if we want to keep our Blue Cross we keep the unionout," and Smallwood added "If you want to keep theBlue Cross you vote for the Company."It is uncontroverted and I find that, on May 6, theUnionsenta letter to PresidentWinograd, with copiesto Blue Cross representatives, accusing Winograd of havingsponsored and circulated false rumors that the Respondentcould cancel the Blue Cross insurance for its employeesif the Union won the election The letter further recitedthat "These threats and undenied rumors on the part ofManagementconstitutes an unfair labor practice in violationof Federal law, for which you, the Company and its Agentswillbe held responsible.We challenge you to publiclystateby signed letter to the employees, or by other publicnews media that you will cancel the employees Blue CrossCoverage if they vote for the Amalgamated on May 9th.Mr.Winograd, you cannot threaten to stop Blue CrossHospitalization Insurance and other benefitsas a meansof frightening your employees,it is againstthe law " Onthe same date, the Union mailed a leaflet to the employeeswhich bore the caption "The Amalgamated Clothing Work-ers of America and The Federal Government GuaranteesYou That The Company Cannot Legally Cancel YourBlue Cross Insurance Coverage Because Of Your VoteFor The Union " The leaflet also set forth the contentsof the letter which the Union had mailed to WinogradIt is also uncontroverted and I find that, on the followingday,May 7, Winograd delivered a speech from a preparedtext to the employees at both factoriesWith respect tothe subject of insurance, Winograd narrated:Now you know as well as I do, that the Union ownsits own insurance company so they would much ratherhave their own unioninsuranceinstead of the BlueCross and the Travelers. Now, we have been accusedof threatening to cancel the Blue Cross if the Unionwins. I want everybody to know this, and I wanteverybody to hear it once again. Nobody from Metromanagement has ever said anything like that and noth-ing could be further from the truth. These lies havebeen started and these untruths and these rumorshave been started elsewhere And again, let me repeat,once again I want to repeat-and believe me I wantto get the exact words to you is that we have beenaccused of threatening to cancel the Blue Cross iftheUnion wins. This is not so. Nobody has eversaid anything like that. So we will all understandeach other, I am sure I will never have to repeatit again.Imentioned to you, through my letter of May 1during negotiations all wages and fringe benefits arefrozenNo change can be madeuntilan agreementisreachedWe do know that the Union has beensaying ever since this campaign of theirs started, thatthey were going to get their insurance plan, whichiswhat they have been promising This is what theirleaflets say, this is what they want. We, I-Metromanagement feel certain that this is not what youwant. Now remember that nobody can have both plans,so this means only one thing If theunionhave theirway, they will get you the union plan and consequentlythe Blue Cross and Traveler will necessarily have tobe dropped. This is understandableLearning of Winograd's speeches and their content, theUnion purchased 30 minutes of air time on HarrisonburgRadio StationWKCY for May 8 and, throughout theday, the following spot announcement was madeAttentionMetro employeesNow that the companyhas withdrawn any implication that your Blue Crosscoverage will be terminated automatically as a resultof a union victory, we pledge that for those of youwho wish to continue your Blue Cross coverage inaddition to ourunion insuranceplan which we willnegotiate with the Metro Pants Company, arrangementswill be made for the continuance of such coverageWe have this arrangement in effect in other areasThis being our last radio announcement on behalfof the Amalgamated, we wish you all the good fortunein the world in your election tomorrow.As Winograd made it abundantly clear in his speechesofMay 7 to all employees that the existing Blue Cross-Blue Shield-Travelers Insurance program would not becancelled if the Union was victorious at the polls, butthat its continued existence would be the subject of negotia-tions between the parties,1eand astheUnion in its radioannouncements of May 8 repeatedly brought thisintelligenceto the employees, I am convinced and find that thesalientcontention raised by the Union in Objection 4. namely," I would particularly note that General Counsel's witness Ruth Longacknowledged that Winograd delivered this speech and announced that"It [Blue Cross-Blue Shield-Travelers Insurance]wouldn't have beendropped immediately " METRO PANTS MFG CO.thatRespondent threatened the cancellation of "existingBlue Cross Insurance and Travelers Insurance Companyplansimmediately upon the Union's election, "lacksmeritand therefore cannot constitute grounds for upsetting theelection results. I shall, accordingly, overrule this Objection.Concerned about the apparent confusion which existedin the minds of the employees regarding the continuedBlue Cross-Blue Shield coverage in the event that theunion's insurance plan was adopted in negotiations, Wino-grad summoned Robert Dreschler to his office on May7.Dreschler is a local insurance agent who services theTravelers' insurance policies at Respondent's plants.WhenDreschler arrived,Winograd placed a call to H. RichardForrest, theManager of the Western Division of BlueCross-Blue Shield and Dreschler then took the phone. Dres-chler inquired as to what position Blue Cross-Blue Shieldwouldassumeif the Respondent were to take group healthand accident insurance with another carrier, citing thatthe possible other coverage might be the union's planSpecifically, Dreschler asked whether Blue Cross-Blue Shieldwould continue its group insurance at the plants if theunion's plan was adopted Forrest replied that he did notknow what his company would do and promised to lookinto the matter Forrest thereupon telephoned his homeofficewhere he spoke to the enrollment director andinformed him that Winograd sought the information becauseof the many questions which the employees had raisedduring the union campaign. Forrest testified that the directorwas unsure of what course the carrier would pursue becausehe had insufficient information before him relating to theunion's indemnity plan. Forrest related that he knew whatwas troubling his colleague because, a few months earlier,they had established a group for a plant at Farmville,Virginia, where the Union provided the coverage, but thiswas a low indemnity policyissuedon an individual basis,i.e.,the policy extended only to the employee and notto his family, and the benefits were limited to $20 perday for the hospital room and all extras." At this juncture,Forrest decided to return Dreschler's call and obtain moreinformationForrest placed the telephone call and his uncontrovertedtestimony regarding the content of their conversation goesas follows:IcalledMr Dreschler back and I explained to himthatwe would have to know more information astowhether or not I could definitely tell him thatwe would keep the group there or terminate it orcancel it. I use the term `terminate' and `cancel ' Theymight mean the same thing to you but we terminateany group, but we would transfer the people to whatwe call `pay direct,' that is, individual contracts. Whenwe cancel a group, the group is cancelled and allcontracts in that group are cancelled and the peopleare not transferred to pay direct" In the Regional Director'sReport on Objections, he states thathis independent investigation of this matter disclosed that the Farmvilleplantwas actually represented by the International Ladies'GarmentWorkers Union,AFL-CIO501So, in explaining this to Mr Dreschler about thefact that we really couldn't make a decision at thistime he informed me on the proposed coverage thatmight come into Metro Pants consisted of a contractthat allowed $30 a day for room, $300 for extrasand a $300 fee schedule and also covered the spouseor the family of the employees.Itold him immediately that if Metro Pants securedanother carrier with that type of benefit that we wouldcancel our Blue Cross-Blue Shield and the subscriberspresently enrolled under Blue Cross-Blue Shield wouldnot be transferred to pay direct and in this case,after the contract was cancelled if the employee wantedto continue Blue Cross they wouldn't be allowed toif they submitted an application to Blue Cross-BlueShield It would be turned down because of our under-writing policy which is on all of our literature fornon-group applications on that It states that if aperson was employed in a group of ten or more employ-ees they are not eligible for a non-group contract.He then asked me if I would then write a letterto that effectMr. Winograd would like such a letterin that many of his employees were asking him whatwould happen to Blue Cross-Blue Shield I said yesIwould write such a letter and then I hung up.Forrest then telephoned his office and dictated a lettertoWinograd. After clearing its contents with counsel forBlue Cross-Blue Shield, he personally delivered it to Wino-grad The text of this letter reads:Should Metro Pants Manufacturing Company acquireother group hospitalization, I feel that you shouldbe advised of the terms of our Contract . . . whichstates, `This Contract may be terminated by the Associ-ation,without prior notice, if the group which theSubscriber is a member contracts for any other hospitalor medical-surgical expense coverage 'Our normal practice is to cancel all contacts in thegroup Under these conditions, non-group applicationswould not be accepted from employees of Metro PantsManufacturing Company, since non-group membershipisnot available to persons who work where thereare more than ten employees.After reading the letter, Respondent's officials were appar-ently satisfied thatWinograd had adequately and truthfullyapprised the employees in his speeches on May 7 concerningthe impact on their Blue Cross-Blue Shield coverage inthe event the union plan was adopted. However, Respond-ent'sGeneralManager Irving Helbraun testified that, ontwo occasions during the afternoon of May 8, he heardthe union's radio announcement in which that organizationpledged to obtain Blue Cross-Blue Shield coverage in addi-tionto the unioninsurancefor those employees who desiredit.Helbraun became concerned over the timing and contentof the announcement, in consequence of which he decidedto respond to the union's claim. Thatevening,he drafteda leaflet and had it printed. In addition to a reproductionof the letter which Respondent received from its insurancecarrier, the leaflet bore the bracketed language "[UNIONRADIO ADS & CALLS SAY YOU CAN GET BLUE 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDCROSS TOO']" at the top, and "[NO MATTER WHATUNIONSAYS-BLUE CROSS SAYS NO!AND THEYKNOW"]" at the bottom The leaflet was distributed toall employees as they entered the plants prior to the electionon May 9On the basis of the evidence adduced on this issue,Iam not persuaded that the leaflet which Respondentcirculated on May 9 constituted a threat to the employeesthat they would forfeit their Blue Cross-Blue Shield coverageif they selected the Union, nor am I persuaded that thedocument constituted a false and misleading statementWhile Forrest's testimony indicates that his company, onsome occasions, does allow for dual coverage and doespermit group insurance in a plant wherea union-fundedplan of health and hospitalization insurance obtains, histestimony also makes it clear that such dual coverageis tolerated by his company only where the union planisof a "low indemnity" character. Moreover, Forrest alsoexplained that his carrier was opposed to permitting employ-ees covered by a union-sponsored program or any otherprogram to "pay direct" for Blue Cross-Blue Shield coveragebecause, through expenence, it found that generally only"high nsk" employees applied for the added insurance.Furthermore, the record is completely devoid of evidencethat the Respondentand BlueCross-Blue Shield were inleagueto falsify the latter's insuranceprocedures, or thatitwas not "normal practice" for that carrier to cancelitscoverage where other group insurance is obtained bya company which employs in excess of 10 workers.In short, I conclude that Respondent did not threatenits employees with loss of health and hospitalization insur-ance benefits when it distributed the leaflet on May 9,and that the literature did not embody false and misleadingstatementsof the carrier's procedures to which the Unionshould have been afforded an opportunity to reply I shalltherefore dismiss the complaint wherein it alleges that thecontests of the leaflet were violative of Section8(a)(1),and I shall also overrule Objection 9. Inasmuch as thestatements of Supervisors Sterling, Nutter, Smallwood, andLilly,made to employees Eavers, Gums, and Long, that"if the Union got in that we would not have Blue Cross,"were simply repetitive of what the supervisors and employeeshad been told by the Blue Cross-Blue Shield representativewho visited the plant, and as these statements merely garrot-ted the carrier's "normal policy," I shall dismiss so muchof the complaint as charges these supervisors with violationsof Section 8(a)(1) by their utterances regarding insurancebenefitsIshallalso overrule Objection 9 as it relatesto theirstatements 205.Respondent's assistance to employees in thedissemination of antiunion literatureThe complaint alleges that, "On or about April 1968,at the Harrisonburg plant, Respondent paid and otherwise30Even if,as Gums testified,Supervisor Nutter stated that Blue Cross-Blue Shield"would be dropped the day after we voted,"Ido notdeem this utterance statutorily offensive or objectionable in view ofWinograd's clear and unequivocable assurances to the employees madetihortl^ helore the eleLuon that "nothing uxild he farther from the truthassisted employees in disseminating antiunion literature "The Union's Objection 6, a companion of this allegation,recites that:The Employer by its officers, plant managers, supervi-sors and its attorney, solicited, organized and plannedthe formation and operation of an employee anti-unionmovement designed to unduly influence employee senti-ment, providing paid time before plant closing foremployee members of said committee to distributeon plant property, assisted by supervisors, anti-unionleaflets; the design and printing of said leaflets wereplanned by the Employer in conjunction with the"Hourly Employees" committeeIt is undisputed and I find that, at the height of theUnion's organizational campaign various antiunion employ-ees formed an "Hourly Employees" committee to counteractthe Union's drive. Garland P. Showalter, the head mechanicat the Harrisonburg plant, whom the Regional Directorfound to be a rank-and-file employee in his Report onObjections, launched this organization and only employeeswere included in its cadre. The record discloses that, onApril 6, Showalter learned that the Union had maileda letter to the Respondent on the preceding day accusinghim of threatening and urging employees to vote againsttheUnion, and requesting that Respondent put a stopto these activities.On April 9, Respondent notified itsemployees that it was contrary to company rules for employ-ees to threaten, harass or coerce employees, whether suchactionwas undertaken either for or against the UnionThe Union's accusation prompted Showalter to consultwith his private attorney because he feared that the Union'slettermanifestedan intentto charge him with unfair laborpractices.With the aid of the attorney, Showalter draftedantiunion leaflets which were distributed to employees atboth plants under circumstances to be chronicled belowThe record establishes, the parties agree, and I find thatRespondent took no part in planning the formation oroperation of the committee, and that it played no rolein the design of the committee's handbills or theirprinting.Accordingly, and as indicatedin a marginalreference herein-above, the only viable portion of Objection 6 relates tothe averment that Respondent engaged in objectionableconduct by "providing time before plant closing for employeemembers ofsaidcommittee to distribute on plant property,assisted by supervisors, anti-union leaflets "Showalter was in charge of distribution of the handbillsat the Harrisonburginstallationand Clyde (Herby) Deviers,a nonsupervisory presser at Bridgewater, performed thischore at the latter plant. It is undisputed and I find thatthesemen interrogated employees during nonwork timeas to whether they desired to circulate the leaflets outsidethe plants on certain days 21The testimony in support of the allegation in the com-plaint,aswell as the relevant portion of Objection 6,dealingwithRespondent's chargedmisconduct in this31 In his Report on Objections, the Regional Director concluded thatthe leaflets did not contain objectionable materialNeither the GeneralCounsel nor the Union argue contrariwise,and I so find METROPANTS MFG CO.regard, was elicited by the General Counsel and the Unionfrom the following witnesses.Carol Lam testified that, approximately 2 weeks beforethe election, she observed 15 or 20 employees leave theirmachines at the Bridgewater plant at 3.50 p.m to distributeleaflets on the outside, despite the fact that the workshiftdid not end until 4 p in She further testified thatshe also noticed her floorlady standing outside the factorydispensing handbills. The witness "assumed" that the pam-phlets which the committee distributed were the same asthose proffered by the supervisors, but she subsequentlyadmitted that she was not certain that this was so. Lamalso received a leaflet from Union adherents that dayPatricia Dean, whose husband is employed by the Union,worked at the Harrisonburg plant This witness recountedthat, on 4 or 5 days before the election, she noted thatsome 30 or 40 girls left their machines approximately10 or 12 minutes before the normal quitting time of 4.30p.m. She then admitted, when shown her sworn affidavit,that these premature departures occurred only on two occa-sions.Dean also related that it was customary to ceasework at 4:25 p.m. in order to clean her machine andprepare to check out, and that "If you want to leaveearly you usually ask your supervisor " Dean furthertestifiedthat she saw both supervisors and "HourlyEmployees" committee members passing out literatureupon her release from work When asked whether both theantiunion employees and the supervisors handed out thesame brochures, Dean replied "I guess so," although shethereafter made the remarkable statement that she believedthe handbills were identical "because I didn't take any."Finally,Dean conceded that she really did not knowwhether the leaflets were the same.It is Beatrice Gums' testimony that, on 2 or 3 daysprior to the election, "A few minutes before the bell rangfor us to leave our machines, a lot of girls got up andleft."An employee seated behind Gums informed the latterthat the girls were destined to handbill outside the factory.After the employees departed their work stations, Gumsturned to Supervisor Glenn Hendrick, who was standingnear her, and "we asked him if we could go along withthem and he told us no." According to Gums, Hendrick"said that we had to stay at our machines. He wouldn'tgive us any reason why we couldn't."Eugene Lawson is employed as a presser at Bridgewater.He related that, a few weeks prior to the election heobserved employees quitting work approximately 5 minutesbefore the end of the shift and this happenstance occurredon more than one occasion. When questioned as to whatendeavors the departing employees intended to undertake,Lawson stated that "At that time the pressers were punchingout a few minutes earlier than the rest of the employeesin order to get out of the parking lot before, you know,before the rush at the gate and you know, everybodywas doing it And so, we'd get out a couple of minutesbefore everybody else did and then when we'd get outtheywould be standing at the door giving out leafletsfor the company." Lawson conceded, on cross-examination,that he made it a practice of leaving work 5 minutes503before the end of the official work day, and as muchas 15 minutes before quitting time "when we run short "He explained that he had never been "docked in pay"for leaving early because "I work piece work I don'tget paid by the hour. I get paid for what I do." Lawsonalso admitted that Respondent's officials never objectedto these early departures, whether to avoid rush trafficor to distribute leaflets, provided the employees had attainedtheir piecework quotas for the day.In a statement given to a Board agent, Lawson sworethat "I can verify that the Company released productionemployees early to pass out leaflets on Tuesday, Aprilthe 30th and on Friday, May the 3rd " To support hisclaim testimonially, the witness recounted that "they wentout the door and they couldn't went out without thesupervisor's okay. So, I assumed that they did leave."Nevertheless, he acknowledged that he proceeded out ofthe very same door at the very same time and that hepunched the timeclock signifying his early absence fromthe plant, and that two other pressers who occupied thesame position as Lawson were also early absentees. Lawsonfurther allowed as how he could have left work earlyto distribute union literature "If the Union would haveaskedme to help them." Finally, he admitted that theleaflets which the "Hourly Employees" committee dispensedbore the nomenclature of "Hourly Employees "Other witnesses called by the General Counsel, suchas Ruby Hummel, Dorothy, Michael, and Ruth Hickman,testified that they noticed employees quit work early ontwo occasions prior to the balloting on May 9, approximately15minutes or less before the workday ended However,these witnesses were unable to support the General Counsel'sand the Union's insistence that Respondent's supervisorsknowingly excused these absences, or that the supervisorsdistributed the same leaflets as did the antiunion employees zzIndeed, Hummel admitted asking her supervisor, Ruth Nut-ter,where the employees were headed for when they leftearly and Nutter "said she didn't know." Hummel alsoconceded that she did not seek permission to leave workprematurely She testified that she observed Nutter dispens-ing leaflets after quitting time outside the plant, but acknowl-edged that she was uncertain as to whether the contentsof Nutter's pamphlet originated from the "Hourly Employ-ees" camp or the printing presses of Respondent.The circumstances surrounding the distribution of"Hourly Employees" leaflets were related by employeesShirleyMichael,Nancy McCray, and Clyde Deviers onR spondent's behalf.Michael testified that, prior to theelection, she quit work on two occasions approximately3 to 5 minutes before checkout time in order to handout literature for the committee.Michael noted that, oneach such occasion, she punched out on the timeclock.Her testimony is uncontroverted and I find that Michael" Hickman, a businessagentof the Union, testified that no prounionemployee of Respondent assisted in the distribution of union literatureat the plants and, so far as appears, no union-oriented worker soughtpermission from supervisors to leave work earlytodistributeunionliterature 504DECISIONS OFNATIONAL LABORRELATIONS BOARDisa pieceworker who was not a "makeup,"i.e, she hadalready reached her production quota so that Respondentwould not have been subsidizing her absence She alsoaverred without contradiction that her departure was sponta-neous and that she was unaware of whether her supervisorsaw her leave workMcCray was also a pieceworker who was not on"makeup"on the two occasions when she assisted thecommittee in circularizing antiunion leaflets, and thereforeher early departure from her duties on these occasionsbefore the election could not have been financially supportedby her employer.While McCray believed that her supervisor,Burkeholder,observed her leave the plant before the endof the shift,McCray opined that"Idon't know whethershe knew where we were going,"althoughMcCray addedthat "She probably had an idea of what we were doing"because "why else would we get up and leave?"Finally,Clyde(Herbey)Deviers testified that he lefthis job as a presser at Bridgewater to distribute pamphletsfor the committee on 2 days prior to the election althoughhiswork shift had not ended.He testimonially reportedthat he never sought the permission of his supervisor todo so because, being employed on a piecerate basis, hewas permitted to depart work as much as 15 minutesprior to the conclusion of his work day He also reportedthatmanagement eventually informed the employees thatthey would not be allowed to leave work early.Rounding out the testimony on this issue, Respondent'sGeneral Manager Irving Helbraun testified without contra-diction,based upon Respondent's timecards,that someemployees quit work between 2 and 7 minutes before thebell rang on two occasions before the electionNone ofthe early departees were docked up in pay. However, hisrecords establish that,during the relevant periods,prounionemployees such as Mildred Juanita Nixon left work from1to 3 minutes before quitting time without loss of pay.Helbraun also testified without dispute that it had been"a policy over a long standing time that people did checkout early and we overlooked it and we didn'tdock themfor their pay. They were always paid for it with the possibleexception of any extended time over 15 minutes " OnApril 30, he learned that a group of employees had collective-ly left work early and Respondent'sofficialsdecided tomonitor the situation for a recurrence.When he oncemore learned that a number of employees had engagedin this activity, he instructed his plant managers"to relaythrough their supervisors that this was not to occur again,"and the practice thereafter ceased.Iam not convinced on this record that the GeneralCounsel has established by a preponderance of the evidencethatRespondent"paid or otherwise assisted employeesin disseminating antiunion literature,"nor am I persuadedthat the Union has hit the target of objectionable conductby Respondent's activities in this regard.While it is truethat some employees at both plants declared a group recessabout 2 to 7 minutes before quitting time to offer theirservices to the "Hourly Employees"committee in distribut-ing antiunion literature, it is also true that other unionadherents enjoyed the same privilege of early departurewithout loss of pay. Moreover,there is absolutely no evi-dence spread upon this record which would indicate thatprounion employees either requested,or were denied,"equaltime" in which to campaign for that labor organizationand, as Lawson lamented,although he made it a practiceof leaving work early without suffering monetary loss,he could have pressed the Union's cause on these occasions,"If the Union would have asked me to help them""Further-more, the record fails to demonstrate that any leafletsdistributed by the committee found their source in Respond-ent.Accordingly,Ifind and conclude that Respondentdid not unlawfully pay or assist the antiunion employeesin the distribution of the "Hourly Employee" committee'sleaflets, and therefore it neither offended the provisionsof Section 8(a)(1) in this connection, nor did it therebyupset the requisite laboratory conditions for the conductof a free and untrammeled election.I shall therefore dismissthis allegation in the complaint,and overrule Objection6Because the Union'sObjection 8 falls within the generalambit of Objection 6, it will be treated at this junctureObjection 8 recites thatThe Employer by its President and other agents onor about April 18th and 29th,1968, and on otheroccasions during the pre-election period permitted soli-citations and discussions involving the campaign bymembers of the employee committee described aboveand other employees opposed to the Union on companytime and property while at the same time discriminatori-lyprohibiting union solicitation or normal at workconversation among supporters of the Union, theEmployer in this regard further encouraged companysupporters among the employees to leave their workstations during work time for purposes of anti-uniondiscussionswithmanagement and condoned andencouraged employees'attendance at the same.The only evidence relating to this objection is bottomedin the testimony of Anice Michael and Patricia Dean.Michael testified that,a week before the election,she wascounting certain production items when she overheard twofellow employees discussing the adverse working conditionswhich prevailed at a unionized plant in the vicinityMichael's attention to this conversation made her lose counton several occasions.About this time, Supervisor LilliaTurner approached and Michael complained about theemployees'discussion and requested that Turner instructthem to be quiet.However, the conversation continuedwith Michael, herself,becoming a participant.PatriciaDean related that,about a month before theelection,SupervisorRuth Nutter summoned her to theoffice of Plant Manager Cass Rutkiewicz.Upon her arrival,Rutkiewicz told Dean that"he had gotten complaints froma girl that I had been soliciting and I had approachedher to sign a union card during working hours and heaskedme if this was true." Dean denied that she hadengaged in this activity on company time, whereupon,Rutkiewicz stated "Well, Patricia, you know, if I catchyou doing this it will cost you your job." Turning tol23 SeeSuperior Co.,Inc, 94NLRB 586, 587-88 METRO PANTS MFG. CONutter,Dean remarked, "Ruth, you know that I do notsolicit on company time," to which Nutter replied, "Well,littlegirl,Idon't know because I am not around youall the time "On the basis of the foregoing testimony, I am hard-pressed to understand how this evidence points up disparatetreatment by Respondent in allowing antiunion employeesto "talk it up" on companytimewhile withholding thisprivilege from prounion workers.Michael's complaint toSupervisor Turner was not that she was refused permissionto speak on behalf of the Union, but that she was distractedby a conversation which, for aught that appears on thisrecord,might not have had particular relationship withthe Union's campaign. Moreover, Michael, herself, joinedin the conversation. Accordingly, I conclude that the evi-dence fails to establish that Respondent discriminatorilycurbed mplant discussions by prounion employees while,at the same time, it permitted antiunion employees toengage in such conversations. I shall therefore overruleObjection 8.206.Winograd's speech of April 18 and the remarks attributedto "npervisors Arelia Sterling and Earnest ShifflettThe complaint alleges that, on or about April 18,Respondent's President Winograd threatened to dischargeemployees at the Bridgewater plant and to close the plant inreprisal against its employees' union activities Thepleadings further charge that, on the same date, SupervisorSterling uttered the same warnings, and that, in May,Supervisor Shifflett threatened employees with loss ofvacation benefits because of their union adherence Thisconduct is alleged to be objectionable by the Union inObjection 10, which recited that, "In captive audiencespeeches by the Employer on April 18th . . various threatsof plant closing, loss of jobs and probability of strikes withattending hardships and loss of income were made."With respect to Winograd's conduct on April 18, ClaraMyers testified on behalf of the General Counsel thatshe was on her lunch hour that day with 20 or 30 otheremployees when Winograd appeared in the plant. Gatheringthe girls around him Winograd "said about the old shoeplace in Harrisonburg, about it closing down when theunion was in there And then he went on and said `Ifyou want to put your best friend out of a job, sign theunioncard."'On cross-examination,Myers acknowledgedthat it was very noisy in the plant at that time, thatshe was standing at the periphery of the assemblage whenWinograd spoke, and that it was "Pretty hard to hearwhat was going on." Myers claimed that, during the 5or 6 minutes she listened to Winograd, he did not statethat the plant would continue to operate whether or notthe Union won the election; did not state that the plantwould close upona unionvictory; did not remark that" The complaint contains an allegation that Rutkiewicz interrogatedemployees regarding their union activities and threatened them withreprisals for supporting the Union, which has apparent reference to hismeeting with Dean In view of Respondent's posted rule against solicitation:)n company time,either for or against the Union,Iconclude Rutkiewiczwas privileged to caution Dean, on pain of discharge,not to engagen this activity I shall therefore dismiss this allegation from the complaint505the employees possessed the right to vote any way theydesired; and, did not respond to any question relatingto a lawsuit in court if the employees signed a unioncard.According to Myers, all that she overheard was"About the shoe plant closing down and about the Union-if you want to put your close fnend out of a job, signa Union card."Anice Michael testimonially related that, on April 18,Winograd walked into the plant while she was havinglunch and she observed approximately 30 employees sur-round him and commence asking him questions. Approach-ing the group and standing 12 feet from Winograd, sheoverheard "someone ask MrWinograd if the Union gotin if the plant would close down and he said no, thatitwould not close down and there there was more talkingand then I heard him say 'I want everyone to vote, voteone way or the other, but you must remember, if youvote yes, you could be voting you or one of your friendsout of a job "' Michael further testified that she remainedwith the group for 12 minutes and that at no time duringhis visit did Winograd say anything about "if the employeessigneda card they would beputting afriend out of afob."Xie Shoemaker recalled Winograd's presence in the planton April 18 and she noticed some 30 employees gatheraround him and pose questions. Shoemaker joined the assem-blage and, in the din created by the sewing machines,the blare of radios, and the conversations of employees,she "heard him ask them [the assembled employees] ifthey knew about the old shoe factory that used to beinHarrisonburg and he said they had a union in thereand that they had to close down because of theunion."However, Shoemaker admitted that she did not hear anyof the questions which the girls asked Winograd and there-fore did not hear the question which preceded Winograd'sstatement regarding the "old shoe factory."Shirley Smith testified that, 2 or 3 days before the election,Winograd entered the plant and several employees gatheredaround him. A short time later, she joined the groupand testified that "all I hear him say is `If you wantto vote your friends out of a job, vote Union and ifnot,vote no union on election day "' Smith concededthat it was very noisy in the plant and that she wasnot standing very close to Winograd. Smith also admittedthat this was the only statement she overheard.Various witnesses testified on behalf of Respondent con-cerning this episodeDoris Atkins averred that Winogradvisited the plant on or about April 18 and was barragedwith questions by the employees who gathered aroundhim Standing within 3 feet of Winograd, she heard anemployee inquire "If the Union card was signed, wouldyou be fired" and Winograd responded in the negativeThe employees then "asked if we would be able to keepon working like we had been and he said yes, that hewas still theowner of the plant. That we would worklikewe had been." Atkins stated that Winograd madeno statement that the employees would cause the dischargeof their friends if they signed union authorization cardsor voted for the Union. Rather, he explained that "Wewant you to vote regardless of how you vote. Whether 506DECISIONSOF NATIONALLABOR RELATIONS BOARDyou vote for the Union or whether you don't vote fortheUnion, we want you to vote because it is supposedto be confidential and no one is supposed to know howyou vote" According to Atkins, one of the women inthe group remarked that she remembered the old shoefactory and "How long it was closed and because of theUnion and how it had threw them out of work for solong "However,Atkins could not recallWinograd'sresponse.Nancy McCray stated that she was present at whatwas a question-and-answer session between Winograd anda number of employees. A few of the girls had approachedhim and proceeded to put questions to him. Some ofthewomen had asked McCray whether they would beobligated to vote for the Union because they had executedauthorization cards.McCray replied that she did not know,and relayed the inquiry to Winograd. In turn, Winograd"saidthat even if they did signa unioncard, they didnot have to vote for the Union and whichever way theyvoted would not be known." Another employee asked howher employment status would be affected if the Unionwon the election despite her opposition to collective repre-sentativeWinograd's response was that "if the Union didcome in it would not affect those that did not want aUnion and even if the ones that voted for a Union anditdidn't come in, it wouldn't affect their jobs or howthey were treated either." McCray went on to state thatshe remembered that the subject of the "old shoe factory"was broached and that Winograd mentioned the shoe factoryas anexample "like if the Uniongot in,likemaybe itbrought up something, maybe something would eventuallybecome of the Union and we'd have to close down, notbecause he wanted to close down. Not because he wasforcing it to close. Anything can happen." Winograd, inthe discussion, did not state that the Union would forceRespondent to close down and he assured the girls that"you will still have your job" despite a Union victoryat the polls. Finally, she deniedhearingWinograd saythat the girls would beplacingthe jobs of their friendsin jeopardy if they signeda unioncard or voted for thatorganization.Paul Tusing testified thatWinograd came to the planton April 18 and engagedin a question-and-answer dialoguewith employees who approached him. In response to aquestion,Winograd informed the employees that all werefree to vote as they wished without fear of reprisals, andthat "regardless of whether the Union got in or theydidn't, they are still going to have work to do. The plantwouldstillbe going."Tusing further testified that he didnot hear any discussion concerning the shoe factory, andthatWinograd did not mention that employees would berisking the employment status of their friends by votingfor the Unionor signinga union card.Clyde Deviers related that, on April 18 when Winogradappeared at the plant, the girls crowded around him andbegan askingquestions. Some of the women asked questionsconcerning their tenure if they signed authorization designa-tions or voted for the Union, and Winograd replied that"it would not make difference to anybody's job. The factorywouldcontinueto run thesame,Union or nonunion "Deviers stated that the subject of the shoe factory wasbrought up by one of the employees, not Winograd, withthe employee commenting "that the shoe factory wouldstillbe here if it hadn't been for the Union that struck "Finally,Deviers testified thatWinograd did not tell theassembled employees that a vote for the Union or signinga card would adversely affect the employment securityof their fellow employees.Several other employees who were called by Respondenttestified in the same vein as Atkins, McCray, Tusing, andDeviers.When called to the stand, President Winogradnarrated his version of the April 18 incidentHe hadvisited the plant on that dayand, ashe entered, severalgirls approached him and began to ask questions and beforelong between 20 and 50 employees gathered around him.One employee posed the question of whether she wasrequired to vote for the Union if she executed an authoriza-tion card and whether the plant would be closed if itbecame unionized.Winograd "told them and told this toeverybody that if theysignthe union card or if theydidn't sign the union card I hope that they would vote.Nobody would know how they votedsinceitwas a secretballot and it would be marked secretly. The only onethat would know was they themselves who voted " Winogradadded that "Whether the union comes in or whether theunion does not come in, Metro Pants Company will continueon torun its business in a businessmanner." He staunchlydenied telling the employees that they would adverselyaffect the jobs of their cohorts if they signed a card orcast a ballot for the Union.Icredit the testimony of Winograd and that of theRespondent's supportive witnesses because I deem the testi-mony of the General Counsel's witnesses both implausibleand confused. Thus, for example, Clara Myers claimedthat, despite the noise in the plant which made it "Prettyhard to hear what was going on" and the fact that shewas standing at a distance from Winograd, she neverthelessoverheard him talk about the old shoe plant "about itclosing down when the union was in there" and warnthat "If you want to put your best friend out of a job,signthe union card," but did not hear Winograd statethatRespondent's plant would continue to operate. AniceMichael, whose hearing also labored under raucous condi-tions in the plant, heard Winograd assure the employeesthat the plant would not shut its doors in the event ofa unionvictory.Moreover, Michael asserted that Winogradtold the girls that "if you vote yes, you could be votingyou or one of your friends out of a job," and yet Michaelwas positive thatWinograd did not state that "if theemployees signed a card they would be putting a friendout of a job" as Myers claimed Furthermore, Michaelmade no mention in her testimony of any statements byWinograd regarding the shoe factory Xie Shoemaker, whilestatingthat she heard Winograd say that the shoe factory"had a union in there and that they had to close downbecause ofthe union," admitted that she did not overhearthe question posed by an employee which preceded thisstatementOn the other hand, both Atkins and Devierstestified that the issue of the shoe factory was raised byan employee who remarked "How long it was closed and METRO PANTS MFG CO.because of the Union and how it had threw them outof work for so long" and that "the shoe factory wouldstillbe here if it hadn't been for the Union that struck."Moreover, in light of the uncontradicted testimony of Wino-grad and the other witnesses for Respondent that the Presi-dent assured them that no reprisals would be taken againstanyone, whether a card signer or not, and that Respondentwould continue to operate the plant regardless of the out-come of the election, I consider it unlikely if not implausiblethatWinograd threatened the employees with dischargeif they voted for the Union or signed a union designation,or that Respondent would close the installation. Further-more, the testimony of all employee-witnesses on this phaseof the case makes it clear that Winograd did not delivera "speech" to a "captive audience" when he made hisvisiton April 18 At the very least, his dialogue withthe employees resulted from a spontaneous desire on theirpart to put at rest by Winograd's answers the variousquestions which they had in mind concerning the unioncampaign and the forthcoming election.In sum,Iconclude that the General Counsel has failedto carry his burden of proving that, on April 18, Winogradthreatened to discharge employees for supporting the Unionand to close the plant in reprisalagainsttheir union activities,and I shall thereforedismissthis allegation in the complaint.I shall also overrule Objection 10.I turn next to a consideration of the remarks of SupervisorsShifflett and Sterling.The only evidence regarding the alleged improprietiesin Shifflett's conduct came from employee Eugene Lawson.The latter testified that, sometime prior to the election,Shifflett came to his work station and inquired "who didIthinkwas going to win the election that was comingup and I toldhim Ididn't know. It was going to beclose."On another occasion before the balloting, Shifflettagain approached Lawson and asked "how did I thinkthe electionwas going to go and I told him I didn't,now. I think it was going to be close and then he saidsomething about betting me on it and I told him if hewould give me the odds on the vote that he offered someDf them other people around there that I would takehim.He offered them two to one edge onthem [againsthe Union]." Lawson reported that he had a third conversa-ionwith Shifflett before the election in which Shifflett,said something about if the Union didn't get in we wouldprobably get another weeks vacation " Concluding Lawson'sestimony, he stated that he had worked with Shifflettor 16 years at the plant, that a strong friendship hadleveloped between them, and that Lawson did not thinkhere was anythingunusualabout his supervisorwantingo bet with him.Shifflett testified that he has placed several small betsvvithLawson over the course of the years on a variety3f events because of their close relationship. He deniedhat he had ever asked Lawson how the latter intendedo vote in the election, stating that he was aware fromLawson's remarks that the latter was 100 percent behindhe Union Regarding the subject of vacations, Shifflettestified that he had received many inquiries from Lawsonabout such matters as possiblewageincreases and theUnion's handbilling and, on one occasion, Lawson queried507"You think we'll get a two weeks vacation this year?"Shifflett replied"Lawson,you read the letter that thevacation schedule was being studied and maybe if thetrouble hadn'tstarted you might have gotten it." Shifflettrelated that his response"was only my opinion" and heso informed his questioner Shifflett explained that,beforethe advent of the Union,the Respondent had taken underconsideration a plan to enlarge the vacation period from1to 2 weeks and that, when he spoke to Lawson, hehad in mind a letter which Respondent had distributedon April 20 which was entitled"ThreeWeeks Paid VacationAfter One Year"and which is appended to the RegionalDirector'sReport on Objections.In this letter,Respondentreported thatThis is the promise the union has been making. Thisthey say they have in all their contracts.THIS ISA LIE.We have on file current Amalgamated contractsproviding for much less.Metro management does not claim to be perfect butitdoes claim to be better than what the union offers.We have always been a leader in wages and benefitsin our industry in this areaSeveral years ago Metro decided to add a secondweek of paid vacation in December,but indiscussionswith employeesitwas felt that an extra week's payand the opportunity to work during this week wasthe best because it gave everyone double pay at Christ-man when it was most needed We still feel this decisionwas right at the time it was madeAt thetime thepresent union campaign was started 18 months agothe vacation policy was under study."The complaint alleges, as do the objections, that Shifflettunlawfully and objectionably interrogated employees con-cerning union sympathies,affiliations, and activities, andthreatened employees with loss of vacation benefits if theysupported the Union I am not convinced that these allega-tions have been sustained. Shifflett, by Lawson's own admis-sion,did not ask Lawson how the latter or his fellowemployees felt about the Union or how he or they intendedto vote in the election.Shifflettand Lawson had beenfriends of long standing and were accustomed to wageramong themselves on many matters of chance for smallsums.ThatShifflett's inquiry regarding the outcome ofthe election was designed as an invitation to gamble onitsoutcome is evidence by Lawson'swillingness to placea bet if the "price was right"Under the circumstances,I am unable to conclude that Shifflett's inquiry was eithercoercive in the Statutory sense or interfered with the resultsof the electionWith respect to Shifflett's utterances concerning vacationbenefits, I credit Shifflett's testimony that Lawson broachedthe subject and that his comments had reference to aletter which Respondent circulated to the employees shortlybefore their conversation wherein the company indicatedthat enlarged vacation periods had been under study atthe time the Union commenced its organizational campaign.Ideem Shifflett's testimony reasonable when he stated" There is no contention either by the General Counsel or the Unionthat the contents of this letter were illegal or objectionable 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he simply brought to Lawson's attention the contentsof the letter and expressed his opinion the Respondentmight have implemented a more generous plan which ithad previously considered but that its hands were tiedbecause of the Union's campaign Accordingly, I am notpersuaded that Shifflett threatened Lawson that he wouldforfeitvacation benefits if he adhered to the Union. Ishall therefore dismiss the complaint insofar as it chargesRespondent with a violation of Section 8(a)(1) by Shifflett'sconduct vis-a-vis Lawson and I shall overrule the pertinentobjections in this connectionMildred Eavers testified that, about a week before theelection, while she was having lunch with employee FlorenceShepherd, the bell rang ending the lunch period and Shep-herd announced that she had better return to work. Supervi-sorArelia Sterling,who was sitting nearby, thereuponstated "Yes, that she [Sterling] was going back to workbecause we probably wouldn't have work very long andshe was glad that her car and furniture were paid for."However, Eavers affidavit given to a Board agent recitesthat Sterling actually said "we may not have any worksoon."When summoned to the stand, Shepherd not onlydenied that she overheard Sterling make any commentabout the availability of work but also denied that sheeven knew an employee named Eavers. Sterling also testimo-nially denied that she made any such remark as attributedto her by Eavers. Shepherd and Sterling impressed meas candid witnesses and I credit their testimony that Sterlingdid not tell Eavers either that "we probably wouldn't havework very long" or "we may not have any work soon."Moreover, even assumingarguendothat Sterling utteredthese statements, I consider them, standing alone, too vagueand ambiguous to be characterized as a threat "to dischargeemployees and to close respondent's plant in reprisal foractivities of employees on behalf of the Union." as theGeneral Counsel asserts in his complaint and the Unionraises in its Objections. I shall therefore dismiss the aspectof the complaint relating to Sterling's utterances as wellas the parallel objections to the election based upon thisconduct.7.The alleged promise by Plant Manager Cass Rutkiewiczof additional paid holidays for employeesThe complaint alleges that, on or about May 9, PlantManager Cass Rutkiewicz promised the employees at theHarrisonburg plant additional paid holidays if they wouldvote against union representation. Objection 5 also chargesas objectionable conduct that "The Employer made promisesof pay increases, holidays and other benefits if the employeesvoted against the Union during the pre-election period."Mildred Juanita Nixon testified that, a month beforethe election, she and employee Hazel Hidecker, who sitsdirectly behind Nixon, were busily working when Rutkiew-icz approached Nixon's station. Hidecker spoke up andasked him whether "we'd get Friday off after MemorialDay" which fell on the preceding Thursday. AccordingtoNixon, Rutkiewicz replied "If the Union doesn't getin I will do my best [to] see that you do get off."Rutkiewicz, who had been the manager at Respondent'sHarrisonburg plant, left Respondent's employ on someundisclosed date prior to the hearing and moved to ElPaso, Texas Despite Respondent's efforts to summon hisattendance as a witness, Rutkiewicz refused to appear atthe trial in consequence of which Respondent producedHidecker and Betty Jennings to testify about this incident.Hidecker averred that Rutkiewicz never mentioned thesubject of the Union during his conversations with herand that Rutkiewicz did not at any time promise heran extra paid holiday if she cast her ballot against theUnion. Betty Jennings, who worked directly behind Hideck-er,also denied on the stand that Rutkiewicz made anysuch promise.Nixon was not a dispassionate or disinterested witnessHer daughter had been discharged by Respondent sometimeprior to this incident and she was quick to admit thatshe was "quite unhappy over the fact" that Respondenthad terminated her kin I therefore credit the testimonyof Hidecker and Jennings and find that Rutkiewicz didnot promise employees an extra paid holiday in the eventthey voted against the Union. Accordingly, I concludethatRespondent did not offend the provisions of Section8(a)(1) by Rutkiewicz' conduct and I shall dismiss thecomplaint as it pertains to him. I shall also overrule Objec-tion 5 insofar as it alleges that he engaged in conductwhich warrants setting the election aside.CONCLUSIONS OF LAW1Respondent in engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act.2 TheUnion is a labor organization within the meaningof Section2(5) of the Act.3TheRespondent has not interfered with,restrained,or coerced its employees in violation of Section 8(a)(1)of the Act.4.TheRespondent has not engaged in pre-election con-duct which warrants setting aside the election conductedin Case 5-RC-6363.RECOMMENDED ORDERIt is hereby ordered that complaint herein be, and ithereby is, dismissed in its entirety.IT IS FURTHER ORDERED that the objections filed inCase 5-RC-6363 which have been referred for decisionherein be overruled and that the results of the electionin the aforesaid case be certified.